Title: To Benjamin Franklin from Richard Peters, 28 April 1780
From: Peters, Richard
To: Franklin, Benjamin


Dr Sir
Philada. 28th. Aprl 1780
A Disappointment in procuring a Bill which much chagrines me has prevented my sending you the Ballance of the Money you were so obliging to advance to my Father & for which I beg to repeat my most sincere Thanks. I hope to be more fortunate the next Oppertunity which shall offer. The Difficulty of Remittance is so great that I cannot expect any farther Advances but shall trouble you only when my Remittances shall be sent for the purpose. I beg your Care of the enclosed Letters which I have sent to be forwarded by you. The Enemy had made no Attack on Charlestown the 8th. instant.
I have the Honour to be with the highest Respect & Esteem your very obed Servt
Richard Peters

Mrs. Peters’s most respectful Compliments. Monsr Trecesson’s Draft not yet presented. I hear he is gone to the W Indies where I have written to inform him I am ready to pay the Money when the Bill is presented.
Dr Franklin

  
Addressed: His Excellency / Benjamin Franklin / Minister Plenipotentiary / of the United States of America / Passi near / Paris / Hond by Dr John Foulke
